FOLLETT, J.,
(dissenting.) The circumstances disclosed by the record made the credibility of the plaintiff a question for the jury, and the court erred in directing a verdict. But I am not prepared to hold that the credibility of a party must, in all cases, be submitted to the jury. In case the testimony of a party is wholly uncontradicted, is not improbable on its face, and there is no circumstance which tends to discredit the credibility of the party or the testimony given, the court may direct a verdict based on such testimony. Lomer v. Meeker, 25 N. Y. 361; Kelly v. Burroughs, 102 N. Y. 93, 6 N. E. 109. I do not understand that the court of appeals has laid down as a general rule that in all cases the credibility of a party or of a witness interested in the event of the action must be submitted to the jury, but in the particular cases considered it was held that the credibility of the party or of the interested witness should have been submitted to the jury.